SULLIVAN, J.
— This is an action of foreclosure. The instrument sought to be foreclosed, on its face is a warranty deed. The defense is that the deed was given in full payment and satisfaction of an indebtedness of $3,000, exclusive of interest. The trial was before the court with a jury. The jury found a special verdict, which the court disregarded, and made its own finding of facts, and entered judgment and decree for the plaintiff. The appeal is from the judgment.
The transcript in this case consists of the notice of appeal, judgment-roll, and a bill of exceptions or statement of the case, *465upon which the appellants rely. (Rey. Stats., see. 4818, subd. 2.) Revised Statutes, section 4456, provides that the judgment-roll, in eases like that at bar, shall consist of the pleadings, a copy of the verdict of the jury or the finding of the court, all bills of exceptions taken and filed, and a copy of any order made on demurrer, or relating to a change of parties, and a copy of the judgment. The transcript contains no bills of exceptions or statement. As the verdict of the jury was special and advisory only, and the court refused to adopt it, but made findings of fact of its own, this court is unable to determine whether the verdict of the jury or the findings of fact made by the court is supported by the evidence, for the reason that the evidence is not contained in the record. The transcript contains a stipulation which clearly shows that there was a conflict of evidence on the contested questions of fact, and the general rule is that, when there is a substantial conflict of evidence (especially oral evidence), the court will not disturb the findings of fact made by the court. For the foregoing reasons the judgment must be affirmed. Cost awarded to respondent.
(February 14, 1899.)
Huston, C. J., and Quarles, J., concur.